Order entered October   Li , 2012




                                             In The
                                        Court of Zipped's
                             jriftb ribstrirt of Z5exa'sat 313atfao
                                      No. 05-12-00966-CV

                             CITY OF DALLAS, TEXAS, Appellant

                                               V.

                               ALBERT, KENNETH E., Appellee

                             On Appeal from the 199th District Court
                                       Collin County, Texas
                                Trial Court Cause No. 199-697-94

                                            ORDER
       The Court has before it appellant's October 2, 2012 unopposed motion for second

extension of time to file its brief. The Court GRANTS the motion and ORDERS appellant to

file its brief by November 1, 2012. No further extensions will be granted absent a showing of

exceptional circumstances.



                                                      ELIZ   TH LANG-MIERS
                                                      JUS